Per Curiam:

Respondent was charged in magistrate’s court with reckless driving. The magistrate denied the State’s motion for a jury trial and the circuit court affirmed. We reverse.
A defendant’s waiver of a jury trial is conditioned upon the consent of the prosecutor and the trial judge. State v. Shuck, 278 S. C. 441, 298 S. E. (2d) 95 (1982). If either objects to the waiver, the defendant must be tried by a jury. State v. Burgin, 255 S. C. 237, 178 S. E. (2d) 325, rev’d on other grounds, 404 U. S. 806, 92 S. Ct. 46, 30 L. Ed. (2d) 39 (1971). See also Singer v. United States, 380 U. S. 24, 85 S. Ct. 783, 13 L. Ed. (2d) 630 (1965). This same rule applies in magistrate’s court. State v. Nash, 51 S. C. 319, 28 S. E. 946 (1898).
When the State objected to the defendant’s waiver of a jury trial, the trial judge should have empaneled a jury. The judgment of the lower court is reversed and the case is remanded for trial by jury.
Reversed and remanded.